19-12447-smb         Doc 163       Filed 12/07/20 Entered 12/07/20 19:53:23         Main Document
                                               Pg 1 of 14



                                        Hearing Date and Time: JANUARY 27, 2021 AT 10:00 AM
                                                 Objection Deadline: January 20, 2021 at 5:00 PM


DAHIYA LAW OFFICES LLC
Attorney for the Debtor
75 Maiden Lane Suite 506
New York NY 10038
Tel: 212 766 8000
karam@dahiya.law

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
        Bronx Miracle Gospel Tabernacle Word
        of Faith Ministries aka Bronx Miracle
      Gospel Tabernacle,                                         Case No. 19-12447 (SMB)

                           Debtor
-------------------------------------------------------------X


    NOTICE OF MOTION FOR TERMINATION OF THE APPOINTMENT OF THE
                        OPERATING TRUSTEE
        PLEASE TAKE NOTICE, that the debtor, Bronx Miracle Gospel Tabernacle Word of
Faith Ministries aka Bronx Miracle Gospel Tabernacle (the Debtor), on January 27, 2021 at 10:00
am, shall move the Court presided over by Honorable Stuart M. Bernstein, United States
Bankruptcy Judge for relief of termination of the appointment of the Operating Trustee and for
reinstating of the Debtor in Possession pursuant to 11 U.S.C. §§ 105, 1105 and FRBP 9014, via a
telephonic hearing before the United States Bankruptcy Court for the Southern District of New
York, One Bowling Green, New York, New York 10004, and for other ancillary attendant relief.
         PLEASE TAKE FURTHER NOTICE, that objections, if any, to the Motion or the
relief to be sought at the Hearing:

       (1) shall be set forth in a writing describing the basis therefor, and conform to the Federal
Rules of Bankruptcy Procedure and the Local Rules of the United States Bankruptcy Court for
the Southern District of New York; and
        (2) shall be filed and served as follows, so as to be received no later than 7 days prior to
the return date of this Motion. Also, the same,



                                                        1
19-12447-smb    Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23            Main Document
                                         Pg 2 of 14



              (i) shall be filed with the United States Bankruptcy Court for the Southern District
      of New York (a) in accordance with General Order M-399, electronically, by registered
      users of the Bankruptcy Court’s case filing system, or (b) in accordance with Local
      Bankruptcy Rules 5005-1 and 9004-1, submitted to the Clerk of the United States
      Bankruptcy Court for the Southern District of New York, One Bowling Green, New
      York, New York 10004;

              (ii) shall be submitted in hard-copy form directly to the chambers of the
      Honorable Stuart M. Bernstein, United States Bankruptcy Judge, at the Bankruptcy
      Court, One Bowling Green, New York, New York 10004 in accordance with Local
      Bankruptcy Rule 9070-1; and shall be served upon: (a) the operating Trustee, Deboraha J.
      Piazza, c/o Scott S. Markowitz, Esq. 1350 Broadway, 11th Floor, New York, New York
      10018, mailto:smarkowitz@tarterkrinsky.com; (b) the Office of the United States
      Trustee, Southern District of New York, 201 Varick Street, Suite 1006, New York, New
      York 10014, Attn: Serene K. Nakano, Esq.; and (c) the undersigned counsel for the
      Debtor Church.

Dated: December 7, 2020
New York NY
                                                                             /s/Karamvir dahiya
                                                                       Dahiya Law Offices, LLC
                                                                       75 Maiden Lane Suite 506
                                                                           New York NY 10038
                                                                              Tel: 212 766 8000
                                                                             karam@dahiya.law




                                               2
19-12447-smb         Doc 163       Filed 12/07/20 Entered 12/07/20 19:53:23          Main Document
                                               Pg 3 of 14



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------------------------------X
In re:
        Bronx Miracle Gospel Tabernacle Word
        of Faith Ministries aka Bronx Miracle
      Gospel Tabernacle,                                         Case No. 19-12447 (SMB)

                           Debtor
-------------------------------------------------------------X
  Affirmation in Support of the Motion to Remove the Operating Trustee and reinstate the
                                             Debtor in Possession
        The debtor, Bronx Miracle Gospel Tabernacle Word of Faith Ministries aka Bronx Miracl

Gospel Tabernacle, (the “Church” or the “Debtor”) through the undesigned respectfully represent

the following for the removal of the trustee and reinstating the Debtor in possession:

        Pursuant to application of a usurious lender, Thomas Borek (Newell Funding) the Court

ordered an appointment of the operating trustee, 11 U.S.C. 1104 on January 7, 2020. The U.S.

Trustee appointed Ms. Deborah Piazza as the Operating Trustee. This was indeed an extraordinary

step in this case. Such appointment served Borek’s purpose but destroyed the Church, its equity

and its members zeal and any religious protection that is accorded by the state or the federal laws.

Such a court-imposed trustee contravened the Bankruptcy Code and other federal provisions like

RFRA.

        The appointment of the operating trustee was an extraordinary remedy set in motion for

Borek. In re Euro–American Lodging Corp.,365 B.R. 421, 426 (Bankr.S.D.N.Y.2007) (noting

the appointment of a § 1104 trustee is an extraordinary remedy”); In re Sharon Steel Corp., 871

F.2d 1217, 1225 (3d Cir.1989) (“It is settled that appointment of a trustee should be the exception,

rather than the rule.”). This Court found “cause” within the meaning of § 1104(a)(1) in Newell

Funding Motion and ruled,

                 Upon the Motion Of Newell Funding, LLC To Appoint A Chapter 11
                 Trustee Or In The Alternative For Relief From The Automatic Stay [D.I.

                                                        1
19-12447-smb      Doc 163       Filed 12/07/20 Entered 12/07/20 19:53:23                  Main Document
                                            Pg 4 of 14


               39] (the “Motion”), filed by Newell Funding, LLC (“Newell”), seeking to
               appoint a chapter 11 trustee, pursuant to 11 U.S.C. §1104(a), for Bronx
               Miracle Gospel Tabernacle Word of Faith Ministries, Inc. (the “Debtor”)
               or, in the alternative, granting relief from the automatic stay pursuant to
               11 U.S.C. §362(d) to permit Newell to complete a foreclosure sale, and
               the arguments of counsel presented at the hearing held on January 7, 2020;
               the Court being satisfied that the relief granted herein is appropriate under
               the circumstances; and good and sufficient cause appearing for the entry
               of this Order . . . .
               ORDERED, that the Motion is granted in part in that the Court hereby
               orders the appointment of a chapter 11 trustee, pursuant to 11 U.S.C.
               §1104(a) for the Debtor . . . .

Court Dkt. # 41. It is unclear from the Order, the triggering cause of such an “extraordinary” step.

And pursuant to the Court’s order, the U.S. Trustee appointed the Operating Trustee, selected from

the pool of the trustee that the U.S. Trustee ensembles to carry out the enforcement of this federal

law. Both the ordering Court and U.S. Trustee appointment of the Operating Trustee is a

governmental action executed for the implementation of the Title 11 provisions, thus amenable to

the extant provisions of RFRA.

       Swiftly upon appointment, the Operating Trustee moved to have her own firm appointed

as the counsel for the estate to execute the Sale of the Church. This was done way before the

examining the underlying issues. It was clear this Trustee agenda was pure sale and nothing else.

There was no examination of Borek and review of the underlying litigation papers. No meaningful

study was undertaken to minutely examine the claims of the estate. Rather estate was seen hostile

to the trustee, and she went along with Borek. Carved out a relief from their legal fees in case the

sale produced less than Borek’s claim, used Borek’s broker to sell and conducted the sale. The

sale was carried out zoom without necessary marketing marketing [looking into serious covid-19

restrains, a climate totally hostile for the sale of assets, thus diminishing the estate value]. The

Church House real estate exceeding in value 5.5 million was sold for 2.8 million There was no

participation allowed to the Debtor’s clergy and or their attorney and similarly with the closing,

they were not allowed. It was a complete takeover. And no meaningful dialogue between this
                                                    2
19-12447-smb      Doc 163     Filed 12/07/20 Entered 12/07/20 19:53:23             Main Document
                                          Pg 5 of 14



Trustee and the Church. The Church was sold for $2.8m with $2m paid to Borek and now half a

million demanded in legal fees by the Operating Trustee—the Church is liquidated and completed

crippled leaving no chances for resurrection. Whatever little is left the Church is begging to allow

it to regain its autonomy.

       Respectfully this Court exceeded its jurisdiction in the appointment of the Operating

Trustee and approving its sale.

       The liquidation of the Church was in violation of the Bankruptcy Code. Section 303 of the

Bankruptcy Code permitting commencement of involuntary bankruptcy case against the debtors

prohibits such a proceeding against the non-profit corporation or organization. 11 U.S.C.§ 303(a).

Church is one such non-profit organization, it is a religious organization. It is registered in this

manner with the New York state. See, e.g., In re Yehud Monosson USA, Inc., 458 B.R. 750, 755

(B.A.P. 8th Cir.) (“[T]he test for whether a debtor is moneyed, business, or commercial corporation

is determined by a consideration of ‘the classification of the corporation by the state; the powers

conferred upon it; and the character and extent of its main activities.’”). Thus, the Church cannot

be a subject of an involuntary bankruptcy proceeding. This is so since Bankruptcy Act of 1898’s

prohibition on involuntary bankruptcy relief against “eleemosynary [i.e., charitable] institutions”

such as “churches, schools, and charitable organizations and foundation[s].” H.R. Rep. No. 95-

595, 95th Cong., 1st Sess. 321 (1977); Sen. Rep. No. 95-989, 95th Cong., 2d Sess. 33 (1978),

reprinted in 1978 U.S.C.C.A.N. 5963, 6277, 5787 & 5819.

       Similar restriction is also established by another provision of the Bankruptcy Code, 11

U.S.C. § 1112(c). This section precludes conversion of a chapter 11 case to chapter 7 “if the debtor

is a . . . corporation that is not a moneyed, business, or commercial corporation, unless the debtor

requests such conversion.” 11 U.S.C. § 1112(c).



                                                  3
19-12447-smb        Doc 163     Filed 12/07/20 Entered 12/07/20 19:53:23            Main Document
                                            Pg 6 of 14



          Since the direct liquidation could not have been undertaken, the Court’s appointment for

achieving what is proscribed directly is equally prohibitive. “Quando aliquid prohibetur ex

directo, prohibetur et per obliquum,” meaning what is directly prohibited cannot be done indirectly

is an old abiding maxim in law. Thus, the operating trustee acted in violation of the Bankruptcy

Code, even her own appointment was in violation of the Bankruptcy. Chief Justice Marshall, in

Wayman v. Southard, 10 Wheat. [23 U.S.] 1, says: “It is a general rule that what cannot be done

directly from defect of power cannot be done indirectly.”

The Appointment and her continuing operation violates the fundamental religious tenets of
                               the Faith based Church

          The speed with which the operating trustee moved is phenomenal in ousting the Christians

from the Church, in confiscating the Church belonging, joining hands with the lender’s broker and

auctioning the Church over Zoom. There was no regard for the faith, religious sentiments of the

Christians. All powers were arrogated to the Operating Trustee. The operating trustee decided

whatever the lender wanted. “It is almost inconceivable that a court would attempt to displace

church decision makers in favor of a trustee.” David A. Skeel, Jr., Sovereignty” Issues and the

Church Bankruptcy Cases, 29 Seton Hall Legis. J. 345, 354 (2005). The way the seizure of the

Church happened—bibles, beads, cloaks, sacraments, confessional records, computers, other

belongings and then the trustee demanding passwords for the church all amounted to “becoming

involved in the ecclesiastical functions of the church.” See Lemon v. Kurtzman, 403 U.S. 602, 615

(1971).

      Appointment of the Trustee and her continuing presence violates Religious laws

          Congress enacted RFRA, the Religious Freedom Restoration Act of 1994, 107 Stat. 1488,

42 U.S.C. § 2000bb et seq., which provides, in pertinent part, that “[g]overnment shall not

substantially burden a person’s exercise of religion even if the burden results from a rule of general

                                                  4
19-12447-smb      Doc 163     Filed 12/07/20 Entered 12/07/20 19:53:23            Main Document
                                          Pg 7 of 14



applicability.” 42 U.S.C. § 2000bb-1(a). As amended by the Religious Land Use and

Institutionalized Persons Act of 2000, 114 Stat. 803, 42 U.S.C. § 2000cc et seq., RFRA limits the

definition of “government” to the federal government and U.S. territories. 42 U.S.C. § 2000bb-

2(1) & (2). RFRA is, by its terms, applicable “to all Federal law, and the implementation of that

law, whether statutory or otherwise, and whether adopted before or after November 16, 1993,” and

any “Federal statutory law adopted after November 16, 1993, is subject to [RFRA] unless such

law explicitly excludes such application by reference to [RFRA].” 42 U.S.C. § 2000bb-3(a) & (b).

Thus Bankruptcy Code is subject to RFRA and so is the operating trustee as appointed by the U.S.

Trustee, a government and pursuant to the order of this Court, clearly a government unit.

       Thus, if government substantially burdens a person’s exercise of religion, that person may

assert violation of RFRA as a claim or defense in a judicial proceeding and obtain appropriate

relief against the government. 42 U.S.C. § 2000bb-1(c). To prevail in such a proceeding, the

government must establish that the application of the burden to the person is the least restrictive

means of furthering a compelling governmental interest. See 42 U.S.C. § 2000bb-1(b).

       Here, the Church invokes as before that its religious rights and autonomy has been hurt and

that the liquidation of the Church was and continuing administration by the operating trustee

violates RFRA. Neither the U.S. Trustee nor its agent, the Operating Trustee has established that

she is involved in a compelling government interest and her acts from sale to liquidation to

bankrupting the Church is the “least restive means” of achieving          that unsaid compelling

government interest.

       Viewing the operating trustee as non-governmental entity is untenable. In Re Bernard L.

Madoff Investment 14 Securities, 2015 WL 3892765, p. 3(SDNY 2016). First of all there is no

escape from the fact that it is the government Unit, this Court that ordered and the U.S. Trustee



                                                5
19-12447-smb      Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23            Main Document
                                           Pg 8 of 14



again a governmental body appointed the Operating Trustee, which clear converts to a government

action. Second, RFRA applies to both the government acts and actors. RFRA “operates as a

sweeping ‘superstatute,’cutting across all other federal statutes ... and modifying their reach.”

Michael S. Paulsen, A RFRA Runs Through It: Religious Freedom and the U.S. Code, 56 Mont.

L. Rev. 249, 253 (1995). Since RFRA’s adoption, Congress has maintained RFRA’s protections

in every law it has passed—no statute, including the Bankruptcy Code, has “explicitly exclude[d]”

RFRA’s application. Title 11 is subject to RFRA. Indeed it applies to “all Federal law, and the

implementation of that law.” 42 U.S.C. § 2000bb-3(a). Declaring a U.S. Trustee appointed chapter

11 operating trustee as a non-governmental entity is not enough to defeat RFRA application. It is

contrary to our circuit precedence. RFRA allows parties who “claim that a federal statute * *

*substantially burdens the exercise of their religion to assert the RFRA as a defense to any action

asserting a claim based on [that statute].” Hankins v. Lyght, 441 F.3d 96,104 (2d Cir. 2006). See

also, E.E.O.C. v. Catholic University of America, 83 F.3d 455, 470 (D.C. Cir. 1996) (holding

through RFRA, Congress had create[d] a compelling interest defense for the benefit of those whose

free exercise rights would be burdened by a neutral federal law of general application.”); In re

Young (“Young I”), 82 F.3d 1407 (8th Cir. 1996).

       Thus, RFRA sweeps under it even private actors, statute’s specific mandate that RFRA’s

protections apply to “all Federal law and its implementation.” The judicial relief provision speaks

broadly of a person’s right to assert a RFRA “violation as a claim or defense in a judicial

proceeding.”42 U.S.C. § 2000bb-1(c) (emphasis added). Our circuit explicitly stated that “RFRA’s

language surely seems broad enough to encompass” a suit “by a private party seeking relief under

a federal statute against another private party who claims that the statute substantially burdens his

or her exercise of religion.” Hankins 441 F.3d at 103.Also, even if arguendo, the operating trustee



                                                 6
19-12447-smb       Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23              Main Document
                                            Pg 9 of 14



and subsequent sale of the Church by her were private actions, even that amount to a state action,

for her conduct taking over the church, seizing all the belongings of the church, ousting the

Christians from the Church and then selling the Church in an auction without letting the church

members attend it, were indeed burdening constitutional rights and were a state action that which

will attract RFRA. “It matters not that the law has been enforced in a civil action and that it is

common law only . . .” New York Times Co. v. Sullivan 376 U.S. 254, 265 (1964) “The test is not

the form in which state power has been applied but, whatever the form, whether such power has

in fact been exercised.” Id.

        RFRA defines “government” to include “a branch, department, agency, instrumentality,

and official (or other person acting under color of law) of the United States * * *.” 42 U.S.C. §

2000bb–2(1).. It is clear that, a private party acts under color of law when “there is a sufficiently

close nexus” between the government and the challenged conduct so that the conduct “may fairly

be treated as that of the [government] itself.” Jackson v. Metropolitan Edison Co., 419 U.S. 345,

351 (1974). It is the operating trustee appointed pursuant to the order of the bankruptcy judge. It

is hard to imagine a much more a government appointee than that appointed pursuant to the order

of the bankruptcy judge, even if the said appointment is pursuant to the request of a creditor. This

particular conduct of the appointment of the trustee was a government action. Also, the issue is

not if the operating trustee is a state actor, whether a particular private party is generally a “state

actor[],” rather, “the question is whether particular conduct” is “ ‘state action.’ ” Jackson, 419

U.S. at 349-350 (emphasis added).

        The Court appointment of an operating trustee and then subsequent seizure of the Church

by the trustee and its sale were quintessentially state action. And there is no doubt that the operating

trustee owes her title/power/status principally to the choices of federal officers acting pursuant to



                                                   7
19-12447-smb        Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23                 Main Document
                                            Pg 10 of 14



federal law. And its conduct in this case is compelled by choices enshrined in the Bankruptcy

Code. Indeed, the bankruptcy judge recognizes such statutory duties and powers,


                 Once the Court directed the appointment of a chapter 11 trustee and
                 approved Ms. Piazza’s appointment as the Trustee, the debtor ceased to be
                 a debtor in possession and the Trustee became the representative of the
                 estate. 11 U.S.C. § 323(a). Any entity in possession, custody or control of
                 property that the Trustee could use, sell or lease under Bankruptcy Code §
                 363 was required to deliver the property to the trustee and account for the
                 property or its value.2 11 U.S.C. § 542(a). . . .

Bankruptcy Court Order March 23, 2020. The operating trustee is appointed pursuant to section

1104 of the Bankruptcy Code, and her appointment vests with the U.S. Trustee, an official of the

Department of Justice.. She takes over the estate of the bankruptcy debtor and enjoys qualified

immunity [see Barton Doctrine] as a full-fledged arm of the Court administering the asset. Also,

the U.S. Trustee office is charged with “monitoring” its activities, subject to the “general

supervision” of the Attorney General. 28 U.S.C. §§ 586(a)(3)(E), (c). The operating trustee has all

the powers granted to the chapter 7 trustee liquidating the Debtor’s assets. 11 U.S.C. § 704. It is

the federal law that which determines her choices and not her personal choices. Jackson, 419 U.S.

at 357.

          The operating trustee backed up by full panoply of federal powers, seized the entire Church

and its properties, locked it and then sold it in an auction—if she is not a government actor, it is

hard to imagine what a government actor would be like. See Lugar v. Edmondons Oil Co. 457 U.S.

922 (1982) (private party authorized by statute to attach and sequester disputed property acts under

the color of law and this suable as a state actor under 42 U.S.C. § 1983, provided the state both

permits the party to resolve the dispute without judicial supervision and provides a state official to

assist the party in the attachment).




                                                     8
19-12447-smb      Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23              Main Document
                                          Pg 11 of 14



       Also, when we had initially raised the issue of such religious restriction, this Court had

found waiver. However these foregoing defense were never waived. This Court relying on the

dissent in Hankins case, which applied RFRA to bar a private party suit, found that the Church had

waived its RFRA rights . See id. (quoting Hankins v. Lyght, 441 F.3d 96, 114-115 (2d Cir. 2006)

(Sotomayor, J., dissenting)). However, such a waiver was never decided in Hankins. Also,

to be an effective waiver of fundamental rights, the waiving party must perform “ordinarily an

intentional relinquishment or abandonment of a known right or privilege,”Johnson v. Zerbst, 304

U.S. 458, 464 (1938). Also, the abandonment must be a “knowing, intelligent act done with

sufficient awareness of the relevant circumstances and likely consequences.” Brady v. United

States, 397 U.S. 742, 748 (1970). Such is not the case here in our matter.

       This Court had reasoned that since the Church voluntarily sought bankruptcy protection,

they are subject of its consequences. And also, that by not raising RFRA, it was waived. However,

just the because the Church sought chapter11 protection, it did mean that it gave up its religious

autonomy or gave up RFRA rights. Rutan v. Republican Party of Ill., 497 U.S. 62, 72 (1990);

Sherbert v. Verner, 374 U.S. 398, 406 (1963) (“[T]o condition the availability of benefits upon

[an] appellant’s willingness to violate a cardinal principle of her religious faith effectively

penalizes the free exercise of her constitutional liberties.”); Church of Scientology Flag Serv. Org.

v. City of Clearwater, 2 F.3d 1514, 1538 (11th Cir. 1993) (“An unconstitutional entanglement may

not be excused on the ground that it is imposed only as . . . a prerequisite to receiving a valuable

privilege.”). Thus, there is no waiver of the rights provided under RFRA and or RLUIPA.

       Congress made it exceptionally plain that RFRA is meant to provide broad protection from

all legal burdens on the exercise of religion. In passing the statute, Congress was conscious that

“laws [that are] neutral toward religion may burden religious exercise as surely as laws intended



                                                  9
19-12447-smb      Doc 163     Filed 12/07/20 Entered 12/07/20 19:53:23             Main Document
                                         Pg 12 of 14



to interfere with religious exercise.” 42 U.S.C. § 2000bb(a)(2) (emphasis added). That is why it

expressly applied the Act’s prohibitions to “all Federal law, and the implementation of that law.”

Id. § 2000bb-3(a). And, in 2000, Congress amended RFRA’s definition of the “exercise of

religion” to ensure that it “be construed in favor of broad protection of religious exercise to the

maximum extent permitted by the terms of this chapter and the Constitution.” Id. at 2000cc-3(g).

       The operating trustee improperly sold the Church house the only asset of the Church. The

operating trustee wanting to satisfy a sole usurious lender could not have been a compelling reason,

even though the lender’s application was responsible for her appointment. RFRA sets forth an

affirmative mandate that, when carrying out their duties, every member of the federal government

(including federal administrative agencies) “shall not substantially burden a person’s exercise of

religion,” absent a compelling interest and use of the least restrictive means. 42 U.S.C. § 2000bb-

1(a)–(b) (emphasis added); see also id. § 2000bb-2(1) (defining the “government” under the Act

as every “branch, department, agency, instrumentality, and official” of the United States). And

RFRA makes clear that it applies to “all Federal law, and the implementation of that law,” unless

a particular statute “explicitly excludes ... application” of RFRA. Id. § 2000bb-3(a)–(b) (emphasis

added). We have not found that the Bankruptcy Code is exempted from such application.

       Thus is clear from the foregoing that Court exceeded its jurisdiction. First, there

is no allowance of third party administrator for a Church under the Bankruptcy Code and or for

an involuntary appoitnemnt of an operating trustee. Second, she could not have liquidated the

Church, as the Bankruptcy Code does not permit it. Third, RFRA, RLUIPA and First Amendment

of the Religious clause does not permit such an appointment and the liquidation of the Church by

the bankruptcy judge. “RFRA's reach ensures its intrusion at every level of government, displacing

laws and prohibiting official actions of almost every description and regardless of subject matter.”



                                                10
19-12447-smb      Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23             Main Document
                                          Pg 13 of 14



Tanvir v. Tanzin, 894 F.3d 449, 461 (2d Cir. 2018), cert. granted sub nom. FNU Tanzin v. Tanvir,

140 S. Ct. 550, 205 L. Ed. 2d 353 (2019) (quoting City of Boerne v. Flores, 521 U.S. at 532,117

S.Ct. 2157 (further stating that RFRA's restrictions “apply to every agency and official of the

Federal ... Government[ ]”).

       We would say now enough is enough. Our Church, its prayer house, every built equity all

has been sold and wealth of claims against the wrongdoer squandered by the recklessness of the

Trustee who could have paused to study, examine, and see things like a professional. Indeed it so

easy to hire and sell the property, pay the brokers and make hefty dividends to oneself [half a

million to sell unlawfully a church] but to really parse through the clouded facts, find claims,

defenses and where rigors of mind is involved, that is what requisitioned from a trustee.

Irrespective, our Church became a loot, first it was Thomas Borek and then the Operating Trustee.

Not sure if this is what is justice and what law is. Is it really true: “Governments have not always

been tolerant of religious activity, and hostility toward religion has taken many shapes and forms—

economic, political, and sometimes harshly oppressive?” Walz v. Tax Comm’n of City of New

York, 397 U.S. 664, 673 (1970). If that is then “[i]n far too many places, for far too long, our first

freedom has fallen on deaf ears.” Roman Catholic Diocese of Brooklyn v. Cuomo, No. 20A87,

2020 WL 6948354, at *5 (U.S. Nov. 25, 2020).

                The Case Warrants Reinstatement of the Debtor in Possession

       We request that the Debtor in Possession be reinstated. 11 U.S.C.§ 1105. The sole

triggering creditor pushing for the appointment of the trustee has been more amply rewarded.

There is no complaining creditor left other than few Church members. Besides that the Court

exceeded its jurisdiction in initial appointment, continuing presence of this operating trustee is

very harmful for the estate. The operating trustee reached its peak in performance. The


                                                 11
19-12447-smb       Doc 163      Filed 12/07/20 Entered 12/07/20 19:53:23                 Main Document
                                           Pg 14 of 14



performance was the sale of the Church property for 2.8 million which is now listed for sale at 5.5

million. The Trustee is only harming the estate. The estate has claims against Borek and it has to

find a meaningful resurrection. With the operating trustee present here, it won’t be possible.

There is no doubt that the appointment of the trustee was improvidently granted, as the House

Report notes:

                   This section [§ 1105] authorizes the court to terminate the trustee’s
                appointment and to restore the debtor to possession and management of
                the property of the estate, and to operation of the debtor’s business. This
                section would permit the court to reverse its decision to order the
                appointment of a trustee in light of new evidence.

H.R. Rep. No. 595, 95th Cong., 1st Sess. 403 (1977).

       The Church has suffered a lot, incompetence of its former counsels, not having discovery

from Thomas Borek and not examining the structured usurpation of the Psator properties [which

effectively mooted Borek’s claim in this court]. The Operating Trustee did not do prosecute any

claims, her position was further compromised by the carve out deal and aligning her interest with

that of Borek including hiring his brokers for sale. Irrespective of whatever that has happened,

we are not expecting anything meaningful from the continued presence of the operating trustee

other than jeopardy and letting the Church claims go waste. There is no doubt that the Church

has been uprooted and it would take time and patience to plant it again.

       The Church very respectfully pleads that its autonomy be restored as a Church and

the operating Trustee be removed.

       Dated: New York NY
       December 7, 2020
                                                                                 /s/ Karamvir Dahiya
                                                                       Karamvir Dahiya for the Church




                                                    12
